Campbell, J.,
delivered the opinion of the court.
^It is manifest that the 'testator intended equality among his children as objects of his bounty, and thought he was providing by his will to secure it, but he assumed the sufficiency of his estate, and committed the error—fatal to his desire for equality, because of changed conditions—of charging the residuum of his estate in favor of certain of his children, and postponing the others until this charge was satisfied. Could he have foreseen what would occur, he would not have done this,, we are sure, but the duty of courts is to execute a will as made, and not to make one for the \testator. What he plainly said must be done should be done, although it may be seen that he would not Have said it if he had known the conditions in which his direction would have to be applied and executed. We follow the will in holding that the .appellants must be postponed until the bequest to the appellees shall be satisfied.

Affirmed.